Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 20 recites the limitation “the video display screen”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 also recites the limitation “the video display screen”. There is insufficient antecedent basis for this limitation in the claim.
Specifically, there is no previous mention of the term “video display screen”. It is also unclear how a video display screen would be integrated with the device of 16. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kates (US 2009/0031966) in view of French (US 2009/0046893).

As to claim 1, Kates (Figs. 1, 7) teaches an animal training system, comprising: 
a video screen wall (713) comprising at least one video display screen (Video monitor 713 arranged as, for example, a wall); 

a speaker (706); 
5a microphone (704); 
a computer processor (701); 
a computer program product embodied on a computer readable storage medium associated with the computer processor for processing data associated with the training animal, comprising: 
10computer code for receiving the training animal movement data [0007].

However, Kates does not teach generating a target animal image on the screen.
On the other hand, French (Figs. 2-4) teaches computer code for generating a target image (32) on the video screen (28) wall and causing movement of the target image according to movement of the training user sensed by the sensor (Camera systems continuously capture the user’s position and reflect movement changes on the screen, as shown in Figs. 2 and 3) [0083]; 
computer code for generating audio emitted from the speaker according to 15movement of the training user sensed by the sensor (Audio cues can be provided to the training user) [0169]; and 
wherein the movement of the target user image causes a substantially constant distance to be maintained between the training animal and the video screen wall (E.g. the movement shown between Figs. 2 and 3 causes the same distance to be maintained).

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the mirrored screen image of Kates with the animal tracking system of Kates because the combination would allow for additional training possibilities through the depiction of the animal on the screen.

As to claim 6, Kates teaches wherein the sensor comprises a gyroscope sensor [0153].

As to claim 7, Kates teaches a remote controller for entering user commands.
However, Kates does not teach generating a target animal image on the screen.
On the other hand, French (Figs. 2-4) teaches controlling movement of the target user image (E.g. through 24) [0069].

As to claim 8, Kates teaches the display of claim 1 above.
However, Kates does not teach generating a target animal image on the screen.
On the other hand, French (Figs. 2-4) teaches wherein the computer code for generating a target animal image on the video screen wall and causing movement of the target animal image according to movement of the training animal sensed by the 

As to claim 15, Kates and French teach the elements of claims 7 and 8 above.

Claim(s) 2 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kates (US 2009/0031966) in view of French (US 2009/0046893) in view of Peper, JR. (US 2019/0037806).

As to claim 2, Kates and French teach the elements of claim 1 above.
However, Kates and French do not teach a virtual reality headset.
On the other hand, Peper, JR. (Fig. 3) teaches a virtual reality headset [0043].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the virtual reality headset of Peper, JR. with the animal tracking system of Kates, as modified by French, because the combination would increase the animal’s engagement with the display device by providing an image to the animal regardless of the animal’s head position.

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kates (US 2009/0031966) in view of French (US 2009/0046893) in view of Slaney (US 2013/0086608).

As to claim 3, Kates and French teach the elements of claim 1 above.
However, Kates and French do not teach computer code for generating advertising data on the video screen wall.
 computer code for generating advertising data on the video screen wall (Advertisements that cater to a user can be displayed on a display) [0055].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the advertisement inclusion of Slaney with the display system of Kates, as modified by French, because the system would allow for revenue generation through the use of advertisements catered to specific users.

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kates (US 2009/0031966) in view of French (US 2009/0046893) in view of Starkweather (US 2003/0223113).

As to claim 4, Kates and French teach the elements of claim 1 above.
However, Kates and French do not teach wherein the video wall comprises a central area and a first curvilinear end and a second curvilinear end.
On the other hand, Starkweather (Fig. 1) teaches wherein the video wall comprises a central area (Area covered by 16B) and a first curvilinear end (E.g. area covered by 16A) and a second curvilinear end (E.g. area covered by 16C).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the curved display of Starkweather with the display system of Kates, as modified by French, because the combination would allow for a more immersive display system, as the far lateral reaches of a user’s vision would be encompassed by the display.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kates (US 2009/0031966) in view of French (US 2009/0046893) in view of Zohar (US 2008/0221487).

As to claim 5, Kates and French teach the elements of claim 1 above.
However, Kates and French do not teach wherein the video wall comprises a central area and a first curvilinear end and a second curvilinear end.
On the other hand, Zohar (Fig. 3) teaches wherein the computer code for generating a target animal image on the video screen wall and causing movement of the target animal image according to movement of the training animal sensed by the sensor comprises a neural network algorithm [0058].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the neural network algorithm to determine user input of Zohar with the user tracking system of Kates, as modified by French, because the combination would allow for highly technical analysis and calculations of forces input to the device by the user, increasing the accuracy of the displayed target image. 

Claim(s) 16, 18, 22-24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Estes (US 10,010,054) in view of Kates (US 2009/0031966).

As to claim 16, Estes teaches an animal training system, comprising: 
a representation of a target animal (120); 

a computer processor (200); 
a computer program product embodied on a computer readable storage medium associated with the computer processor for processing data associated with the training animal, comprising: 
10computer code for receiving the training animal movement data (Through camera 202); 
computer code for causing movement of the representation of the target animal according to collected movement data of the training animal (Moving 120 based on detected movement of 300) [Col. 6, Lines 21-42]; 
15wherein the movement of the target animal image causes a substantially constant distance to be maintained between the training animal and the representation of the target animal (E.g. as shown in Fig. 2, 120 will move such that the movement of 300 is kept within zone 130) [Col. 6, Lines 21-42].

However, Estes does not teach and speaker or microphone.
On the other hand, Kates (Figs. 1, 7) teaches an animal training system, comprising: 
a video screen wall (713) comprising at least one video display screen (Video monitor 713 arranged as, for example, a wall); 
a motion sensor (E.g. Video camera 717 and other sensors to track the animal) for collecting movement data of a training animal [0153, 0193]; 
a speaker (706); 

computer code for generating audio emitted from the speaker according to movement of the training animal sensed by the sensor [0161].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the speaker and microphone of Kates with the horse training system of Estes because the combination would provide further means of feedback to the horse based on its movement. 

As to claim 18, Estes teaches wherein the representation of the target animal is a robotic animal (Shown in Fig. 1) [Col. 5, Lines 18-22].

As to claim 22, Estes teaches the limitations of claim 16 above.
However, Estes does not teach utilizing a gyroscope.
On the other hand, Kates teaches wherein the sensor comprises a gyroscope sensor [0153].

As to claim 23, Estes teaches a remote controller for entering user commands to control movement of the representation of target animal [Col. 5, Lines 23-38].

As to claim 24, Estes teaches wherein the computer code for causing movement of the representation of the target animal according to collected movement data of the training animal comprises artificial intelligence software (E.g. as shown in .

Claim(s) 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Estes (US 10,010,054) in view of Kates (US 2009/0031966) in view of Peper, JR. (US 2019/0037806).

As to claim 17, Estes and Kates teach the elements of claim 1 above.
However, Estes and Kates do not teach a virtual reality headset.
On the other hand, Peper, JR. (Fig. 3) teaches a virtual reality headset [0043].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the virtual reality headset of Peper, JR. with the animal tracking system of Estes, as modified by Kates, because the combination would increase the animal’s engagement with the display device by providing an image to the animal regardless of the animal’s head position.

Claim(s) 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Estes (US 10,010,054) in view of Kates (US 2009/0031966) in view of Ha (US 2015/0056538).

As to claim 19, Estes and Kates teach the elements of claim 16 above.
However, Estes and Kates do not teach a hologram.
On the other hand, Ha (Fig. 3) teaches wherein the representation of the target animal is a hologram of the target animal (Holograms of animals can be made to represent their real counterparts) [0025].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the holographic animal of Ha with the animal tracking system of Estes, as modified by Kates, because the combination would allow for quickly changing the type of animal displayed through the hologram without having to physically change the animal representation.

Allowable Subject Matter
Claims 9-14 are allowed. None of the cited references teaches utilizing a hanger-style projection screen in the setting of animal training. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691